Citation Nr: 0842263	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-00 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than May 10, 1996 
for the grant of a total disability rating for individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1970.  The veteran is in receipt of the Bronze Star 
with "V" device and the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
RO in St. Louis, Missouri, which denied entitlement to an 
effective date earlier than May 10, 1996, for the assignment 
of TDIU.  


FINDINGS OF FACT

1.  The veteran brought a claim for TDIU, which was granted 
in a January 1997 rating decision, effective May 10, 1996.  
The veteran was informed of the favorable decision and given 
his appellate rights.

2.  The veteran did not file a timely Notice of Disagreement 
as to the effective date assigned for the grant of TDIU.

3.  The veteran has not moved for revision of the January 
1997 rating decision due to clear and unmistakable error.


CONCLUSION OF LAW

The veteran's freestanding claim for an effective date prior 
to May 10, 1996, for the award of TDIU, is not authorized by 
law.  38 U.S.C.A. §§ 5101, 5105, 5110 (West 2002); 38 C.F.R. 
§§ 3.152, 3.153, 3.400, 20.302, 20.1103 (2008); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

As the outcome of this case turns on the law and not the 
evidence, the notice and duty to assist provisions are 
inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
There is no reasonable possibility that any further 
assistance would aid the veteran in substantiating his claim.  
See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 
Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2008).

II. Earlier Effective Date

The veteran contends that his effective date for the grant of 
a TDIU should be extended back to September 1970, when he 
separated from service.  For the reasons that follow, the 
Board must dismiss this appeal.

The Court of Appeals for Veterans Claims (Court) issued a 
decision in Rudd v. Nicholson, 20 Vet. App. 296 (2006), which 
controls in this case.  In that case, the Court held that a 
final decision of the Secretary was subject to revision only 
on the grounds of clear and unmistakable error (CUE), or upon 
the presentation of new and material evidence to reopen.  
However, because the proper effective date for an award based 
on a claim to reopen can be no earlier than the date on which 
the reopening claim was received, only a request for revision 
based on CUE could result in the assignment of an earlier 
effective date for the veteran's awards.  The Court concluded 
that there was no proper claim and dismissed the case.

Such is also true in this case.  The veteran served honorably 
in the U.S. Army, receiving the Bronze Star with "V" device 
and a Purple Heart for his service in Vietnam.  He was 
awarded service connection for his combat wounds on 
separation.  In 1996, the veteran brought a claim for service 
connection for post traumatic stress disorder (PTSD) and 
TDIU.  These claims were granted, effective May 10, 1996, in 
a January 1997 rating decision.  Notice was mailed to the 
veteran on January 21, 1997, with a copy of VA Form 4107, 
Notice of Appellate Rights.  The Board notes that, while the 
4107 is not of record, it is listed as an enclosure on the 
cover sheet sent to the veteran with his January 1997 rating 
decision.  The veteran, through his representative, filed a 
March 1997 statement to the effect that the veteran was 
pleased with the grants and that he withdrew all appeals.  
Subsequently, additional evidence was received, pertaining to 
the veteran's PTSD.  An August 1997 rating decision was 
issued, continuing his initial rating.  The veteran did not 
respond. 

There is no other communication within one year of the 
January 1997 rating decision.  To prevent the January 1997 
rating decision from becoming final, the veteran would have 
needed to file a Notice of Disagreement within one year of 
being notified of the rating decision.  See 38 C.F.R. 
§ 20.302 (2008).  The veteran did receive adequate notice of 
the decision, shown by the representative's response.  This 
notice included his appellate rights.  His March 1997 
response was clearly not a Notice of Disagreement.  The 
veteran's next communication with VA was in 1999, when he 
filed a claim for an increased rating for dependents, to add 
his wife to his award.  The veteran began the instant claim 
when he filed a December 2004 statement requesting 
"backpay."  This is well outside the one year time limit 
required to file a Notice of Disagreement.  Accordingly, the 
Board finds that the veteran did not file a Notice of 
Disagreement to the January 1997 rating decision.  
Accordingly, the Board finds that the January 1997 decision 
became final.  See 38 U.S.C.A. § 7105 (2008).

The Board has considered the veteran's contentions that the 
rating decision assigning him TDIU did not account for the 
veteran's many years of VA treatment and the failure of his 
business prior to the currently assigned effective date, 
suggesting that additional development be conducted.  The 
Board must be point out that a claim must be filed in order 
for any type of benefit to accrue or be paid.  38 U.S.C.A. § 
5101(a) (West 2002); Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).  The veteran's May 10, 1996, effective date is 
also the effective date of the grant of service connection 
for post traumatic stress disorder.  A specific claim in the 
form prescribed by the Secretary is necessary for disability 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151.  The January 1997 rating decision granting both 
service connection for post traumatic stress disorder and 
TDIU determined that the earliest communication, in writing, 
for the benefit sought was received on May 10, 1996.  There 
is no provision in the law for awarding an earlier effective 
date based simply on the presence of the disability.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere 
presence of medical evidence of a condition does not 
establish an intent on the part of the veteran to seek 
service connection for the disability).  While the Board 
believes the veteran, the Board cannot overturn the prior 
decision on this basis.  There is no additional development 
that could assist the veteran's claim.  

The RO processed the veteran's claim in accordance with 
decades of VA practice in considering claims such as the 
veteran's; however, the Rudd decision eliminated the entire 
category of claims.  The Board has no authority to disregard 
that decision.  The Board has reviewed the veteran's 
statements, but finds that these are insufficient to allege 
clear and unmistakable error.  Even if they did allege such 
error, for the Board to issue a decision on CUE would deprive 
the veteran of review at the RO level.  This would create an 
impermissible prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-93 (1993).  The Board has no 
choice but to dismiss the veteran's claim in its entirety.


ORDER

Entitlement to an effective date earlier than May 10, 1996 
for the grant of TDIU is dismissed.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


